Case 1:20-cv-04178-LDH-LB Document 28 Filed 05/12/21 Page 1 of 1 PageID #: 109




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X,
 HITLER CALLE, individually and on behalf of others
 similarly situated,                                                         20-cv-4178
                                                                         NOTICE OF MOTION
                                    Plaintiffs,                            FOR DEFAULT
                                                                            JUDGMENT
                   -against-

 PIZZA PALACE CAFÉ LLC (D/B/A PIZZA
 PALACE, SASHA ISHAQOV, YURI ISHAQOV, and
 VLADY DJOURAEV ,

                                     Defendants.
 ----------------------------------------------------------------X

                                          NOTICE OF MOTION

        Please take notice that, upon the annexed affirmation of Michael Faillace, and attached
exhibits, and the affidavits of Plaintiff Hitler Calle and all prior papers and proceedings in this case,
the Plaintiff, by counsel, will move the court, on such date as is set by the Court, pursuant to Fed. R.
Civ. P. 55(b) (2) and Local Rule 55.2(b), for judgment by default against Defendants Pizza Palace
Café LLC, Sasha Ishaqov, Yuri Ishaqov, and Vlady Djouraev

        Answering papers, if any, shall be served on the undersigned no later than fourteen days after
service of the moving papers in accordance with Local Rule 6.1(b), or at such other time as the court
may direct.

Dated: New York, New York
       May 12, 2021
                                                    MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                    By: /s/ Michael Failace
                                                         Michael Faillace Esq.
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         (212) 317-1200
                                                         Attorneys for Plaintiff
